DETAILED ACTION
This Office Action is in response to the original application filed on 12/15/2020. Claims 1-20 are pending, of which, claims 1, 8, and 15 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 15/610,467 filed on 05/31/2017, which has since been issued as U.S. Patent No. 10,884,984, which claims the benefit of U.S. Provisional Patent Application No. 62/443,391 filed 01/06/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2020, 02/08/2021, 04/14/2021, 05/27/2021, 09/23/2021, 12/15/2021, 03/21/2022, 05/16/2022, and 08/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 12/15/2020 are accepted.

Specification
The specification submitted on 12/15/2020 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 6 of U.S. Patent No. 10,884,984. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/122,935
Patent No.  10,884,984
Analysis
1. A method comprising:


receiving a request to perform a transaction with respect to a file;







initiate performing a corresponding I/O operation at least partially by:





checking one or more cache devices of a plurality of cache devices local to a block storage system for at least one data object corresponding to the I/O operation; and


consequent to not identifying the at least one data object in the one or more cache devices:


generating an object interface request;





transmitting the object interface request to a cloud object store, 





wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store;


receiving at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object;



generating a response to the I/O request based at least in part on the at least one cloud storage object; and


selectively staging a copy of the at least one cloud storage object with one cache device of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store,




where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of monitoring throughput of I/O operations.
1. A method comprising:


receiving, from an application layer of an object-based file system and through a system call interface of an interface layer of the object-based file system, a request to perform a transaction with respect to a file;


upon receiving the I/O request of a plurality of I/O requests by a storage pool allocator in a pooled storage layer of the object-based file system, initiate performing a corresponding I/O operation at least partially by:

checking a first cache of a first cache device of a plurality of cache devices local to the object-based file system for at least one data object corresponding to the I/O operation and, 


consequent to not identifying the at least one data object in the first cache and the second cache:


generating, by a cloud interface appliance of the object-based file system, an object interface request based at least in part on the I/O request;


transmitting, by the cloud interface appliance and via an object protocol over one or more networks, the object interface request to a cloud object store, 


wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store;


receiving, by the cloud interface appliance, at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object;


generating a response to the I/O request based at least in part on the at least one cloud storage object; and


based at least in part on monitoring throughput of I/O operations, selectively staging a copy of the at least one cloud storage object in cache with one of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store, 


where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of the monitoring the throughput of the I/O operations when the monitored throughput fails to satisfy one or more thresholds of access speed specified by the caching rules.
Same preamble.


Essentially the same limitation.








Essentially the same limitation.







Both check cache device local to a storage system for at least one data object corresponding to the I/O operation.




Essentially the same limitation.




Essentially the same limitation.






Essentially the same limitation.






The same limitation.







Essentially the same limitation.








The same limitation





Essentially the same limitation.












Essentially the same limitation.


 



Independent claims 8 and 15 are essentially just a different embodiments of the same claimed limitation.

2. The method as recited in claim 1, where the selectively staging comprises loading the copy in accordance with caching rules that specify staging of cloud storage objects in particular cache devices of the plurality of cache devices having different access speed characteristics.
1. where the selectively staging comprises loading the copy in accordance with caching rules that specify staging of cloud storage objects in particular cache devices of the plurality of cache devices having different access speed characteristics
The same limitation.



Claims 9 and 16 are essentially just a different embodiments of the same claimed limitation.
3. The method as recited in claim 2, where the adjusting the one or more dynamic thresholds is performed based at least in part on the monitored throughput failing to satisfy one or more thresholds of access speed specified by the caching rules.
1. where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of the monitoring the throughput of the I/O operations when the monitored throughput fails to satisfy one or more thresholds of access speed specified by the caching rules.
Essentially the same limitation.



Claims 10 and 17 are essentially just a different embodiments of the same claimed limitation.
4. The method as recited in claim 2, where the caching rules specify ranking of data objects corresponding to the cloud storage objects according to frequency of access and/or recency of access.
3. The method of claim 2, wherein the caching rules specify ranking of respective data objects of the plurality of data objects according to frequency of access and/or recency of access.
Essentially the same limitation.



Claims 11 and 18 are essentially just a different embodiments of the same claimed limitation.
5. The method as recited in claim 2, where the caching rules specify one or more thresholds of object size.
5. The method of claim 4, wherein the caching rules specify one or more thresholds of object size.
The same limitation.

Claims 12 and 19 are essentially just a different embodiments of the same claimed limitation.
6. The method as recited in claim 2, where the caching rules specify prohibitions of caching and/or not caching certain types of data objects.
6. The method of claim 5, wherein the caching rules specify prohibitions of caching and/or not caching certain types of data objects.
The same limitation.

Claims 13 and 20 are essentially just a different embodiments of the same claimed limitation.
7. The method as recited in claim 1, where the checking the one or more cache devices of the plurality of cache devices comprises checking a first cache device of the plurality of cache devices for the at least one data object and, consequent to not identifying the at least one data object in the first cache device, checking a second cache device of the plurality of cache devices for the at least one data object.
1. checking a first cache of a first cache device of a plurality of cache devices local to the object-based file system for at least one data object corresponding to the I/O operation and, consequent to not identifying the at least one data object in the first cache, checking a second cache of a second cache device of the plurality of cache devices for the at least one data object; 
Essentially the same limitation.



Claim 14 is essentially just a different embodiment of the same claimed limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11,13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BESTLER et al. (U.S. Pub. No. 2013/0185258, cited in IDS), hereinafter Bestler, in view of Jacobs et al. (U.S. Pat. No. 6,732,237, cited in IDS), hereinafter Jacobs, and further in view of Chien et al. (U.S. Pub. No. 2016/0150049), hereinafter Chien.
 
Regarding independent claim 1, Bestler teaches a method comprising: receiving a request to perform a transaction with respect to a file; (Bestler, Fig. 1 and [0057]-[0058], discloses a storage server that provides both file-oriented and cloud-oriented object access to a set of objects using a file oriented API.)
initiate performing a corresponding I/O operation at least partially by: (Bestler, Fig. 4 and [0146]-[0151], discloses append operations applied on a specific storage server on an object)
However, Bestler does not explicitly teach checking one or more cache devices of a plurality of cache devices local to a block storage system for at least one data object corresponding to the I/O operation; and
consequent to not identifying the at least one data object in the one or more cache devices:
generating an object interface request;
transmitting the object interface request to a cloud object store, wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store;
receiving at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object;
generating a response to the I/O request based at least in part on the at least one cloud storage object; and
selectively staging a copy of the at least one cloud storage object with one cache device of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store,
On the other hand, Jacobs teaches checking one or more cache devices of a plurality of cache devices local to a block storage system for at least one data object corresponding to the I/O operation; and consequent to not identifying the at least one data object in the one or more cache devices: (Jacobs, Col. 12 lines 1-14, discloses local system of cache devices with different performance characteristics. In combination, Jacobs, Figs. 5a and Col. 15 line 65 – Col. 16 line 49, discloses receiving data request and determining if a first cache then a second cache contains the data requested.)
generating an object interface request; transmitting the object interface request to a cloud object store, wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store; receiving at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object; (Jacobs, Fig. 5b and Col. 16 lines 50-56, discloses if the caches do not contain the data then the request is sent to the data server and the requested data is returned. Jacobs, Col. 5 lines 61-62, discloses the server is a web server.)
generating a response to the I/O request based at least in part on the at least one cloud storage object; (Jacobs, Fig. 5b and Col. 16 lines 64-65, discloses data received from the server is served to the user.) and
selectively staging a copy of the at least one cloud storage object with one cache device of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store, (Jacobs, Fig. 5b and Col. 16 lines 54-63, discloses retrieved data from server is stored to a determined cache based on guidelines. In combination, Jacobs, Col. 2 lines 48-63, discloses an analysis engine using a set of guidelines or rules to determine what data should be stored in which cache.) 
Bestler Fig. 6 and [0186]-[0189] discloses determining if requested data is stored locally and, if not stored locally, fetching the data from a federated storage server and saving it locally. The data request process in a multi-tier caching system of Jacobs can be the data request processing process of Bestler. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Bestler to incorporate the teachings of multi-tiered caching of Jacobs because both address the same field of managing the storage of data storage systems and by incorporating Jacobs into Bestler to provide the system with local caching of cloud retrieved data on cache devices of different operational characteristics. 
One of ordinary skill in the art would be motivated to do so in order to maintain a desired level of performance during peak or high traffic periods without obviating the need for the caching system where data consistency varies as little as possible while promoting the desired level of system performance, as taught by Jacobs Col. 2 lines 21-30.
However, Bestler, in view of Jacobs, does not explicitly teach where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of monitoring throughput of I/O operations.
On the other hand, Chien teaches where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of monitoring throughput of I/O operations. (Chien, [0026], [0081], and [0083]-[0084], discloses a caching module configured to dynamically adjust the caching threshold based upon one or more cache performance metrics.)
The cache module of Chien can be part of the multi-tier caching system of Jacobs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the modified invention of Bestler to incorporate the teachings of dynamic caching of Chien because both address the same field of managing the storage of data storage systems and by incorporating Chien into Bestler to provide the system with dynamic caching threshold based upon the monitoring throughput of I/O operations. 
One of ordinary skill in the art would be motivated to do so in order to efficiently cache data at a client device and satisfy requests from the cached data so a client device can present data to a user more quickly than if the data must be retrieved from a server, as taught by Chien [0012].
 
Regarding claim 2, Bestler, in view of Jacobs and Chien, teaches the method as recited in claim 1, where the selectively staging comprises loading the copy in accordance with caching rules that specify staging of cloud storage objects in particular cache devices of the plurality of cache devices having different access speed characteristics.  (Jacobs, Fig. 5b and Col. 16 lines 54-63, discloses retrieved data from server is stored to a determined cache based on guidelines. In combination, Jacobs, Col. 2 lines 48-63, discloses an analysis engine using a set of guidelines or rules to determine what data should be stored in which cache. Jacobs, Col. 12 lines 1-14, discloses cache devices with different performance characteristics. Examiner interprets that performance characteristics can include access speed characteristics.) 
Claims 9 and 16 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Bestler, in view of Jacobs and Chien, teaches the method as recited in claim 2, where the adjusting the one or more dynamic thresholds is performed based at least in part on the monitored throughput failing to satisfy one or more thresholds of access speed specified by the caching rules. (Chien, [0024]-[0026], [0081], and [0083]-[0084], discloses a caching module utilizes a caching threshold configured to dynamically adjust the caching threshold based upon one or more cache performance metrics in order to optimize other cache performance metrics. Examiner interprets that cache performance metric can include access speed.)
Claims 10 and 17 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
 
Regarding claim 4, Bestler, in view of Jacobs and Chien, teaches the method as recited in claim 2, where the caching rules specify ranking of data objects corresponding to the cloud storage objects according to frequency of access and/or recency of access. (Jacobs, Col. 2 lines 48-63, discloses an analysis engine using a set of guidelines or rules to determine what data should be stored in which cache. In combination, Jacobs, Col. 13 line 56 – Col. 14 line 23, discloses a content analysis engine determining which cache to store data items based on factors such as frequency of requests for a data item.)
Claims 11 and 18 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.
 
Regarding claim 6, Bestler, in view of Jacobs and Chien, teaches the method as recited in claim 2, where the caching rules specify prohibitions of caching and/or not caching certain types of data objects. (Jacobs, Col. 2 lines 48-63, discloses an analysis engine using a set of guidelines or rules to determine what data should be stored in which cache. In combination, Jacobs, Col. 14 lines 25-28, discloses guidelines concerning what data items or types of data items are suitable for storage in one of the caches.)
Claims 13 and 20 recite substantially the same limitations as claim 6, and are rejected for substantially the same reasons.
 
Regarding claim 7, Bestler, in view of Jacobs and Chien, teaches the method as recited in claim 1, where the checking the one or more cache devices of the plurality of cache devices comprises checking a first cache device of the plurality of cache devices for the at least one data object and, consequent to not identifying the at least one data object in the first cache device, checking a second cache device of the plurality of cache devices for the at least one data object. (Jacobs, Col. 12 lines 1-14, discloses local system of cache devices with different performance characteristics. In combination, Jacobs, Figs. 5a and Col. 15 line 65 – Col. 16 line 49, discloses receiving data request and determining if a first cache then a second cache contains the data requested.)
Claim 14 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding independent claim 8, Bestler teaches a system comprising: (Bestler, [0055], discloses a system for providing unified local storage support for file and cloud access) 
one or more processors; and a non-transitory, machine-readable storage medium containing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Bestler, claim 1, cites “a processor” and “a computer readable medium comprising programmable instructions for unified file and cloud storage services that, when executed by the processor, is configured to perform a method”)
processing receiving a request to perform a transaction with respect to a file; (Bestler, Fig. 1 and [0057]-[0058], discloses a storage server that provides both file-oriented and cloud-oriented object access to a set of objects using a file oriented API.)
initiate performing a corresponding I/O operation at least partially by: (Bestler, Fig. 4 and [0146]-[0151], discloses append operations applied on a specific storage server on an object)
However, Bestler does not explicitly teach checking one or more cache devices of a plurality of cache devices local to a block storage system for at least one data object corresponding to the I/O operation; and
consequent to not identifying the at least one data object in the one or more cache devices:
generating an object interface request;
transmitting the object interface request to a cloud object store, wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store;
receiving at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object;
generating a response to the I/O request based at least in part on the at least one cloud storage object; and
selectively staging a copy of the at least one cloud storage object with one cache device of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store,
On the other hand, Jacobs teaches checking one or more cache devices of a plurality of cache devices local to a block storage system for at least one data object corresponding to the I/O operation; and consequent to not identifying the at least one data object in the one or more cache devices: (Jacobs, Col. 12 lines 1-14, discloses local system cache devices with different performance characteristics. In combination, Jacobs, Figs. 5a and Col. 15 line 65 – Col. 16 line 49, discloses receiving data request and determining if a first cache then a second cache contains the data requested.)
generating an object interface request; transmitting the object interface request to a cloud object store, wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store; receiving at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object; (Jacobs, Fig. 5b and Col. 16 lines 50-56, discloses if the caches do not contain the data then the request is sent to the data server and the requested data is returned. Jacobs, Col. 5 lines 61-62, discloses the server is a web server.)
generating a response to the I/O request based at least in part on the at least one cloud storage object; (Jacobs, Fig. 5b and Col. 16 lines 64-65, discloses data received from the server is served to the user.) and
selectively staging a copy of the at least one cloud storage object with one cache device of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store, (Jacobs, Fig. 5b and Col. 16 lines 54-63, discloses retrieved data from server is stored to a determined cache based on guidelines. In combination, Jacobs, Col. 2 lines 48-63, discloses an analysis engine using a set of guidelines or rules to determine what data should be stored in which cache.) 
Bestler Fig. 6 and [0186]-[0189] discloses determining if requested data is stored locally and, if not stored locally, fetching the data from a federated storage server and saving it locally. The data request process in a multi-tier caching system of Jacobs can be the data request processing process of Bestler. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Bestler to incorporate the teachings of multi-tiered caching of Jacobs because both address the same field of managing the storage of data storage systems and by incorporating Jacobs into Bestler to provide the system with local caching of cloud retrieved data on cache devices of different operational characteristics. 
One of ordinary skill in the art would be motivated to do so in order to maintain a desired level of performance during peak or high traffic periods without obviating the need for the caching system where data consistency varies as little as possible while promoting the desired level of system performance, as taught by Jacobs Col. 2 lines 21-30.
However, Bestler, in view of Jacobs, does not explicitly teach where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of monitoring throughput of I/O operations.
On the other hand, Chien teaches where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of monitoring throughput of I/O operations. (Chien, [0026], [0081], and [0083]-[0084], discloses a caching module configured to dynamically adjust the caching threshold based upon one or more cache performance metrics.)
The cache module of Chien can be part of the multi-tier caching system of Jacobs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the modified invention of Bestler to incorporate the teachings of dynamic caching of Chien because both address the same field of managing the storage of data storage systems and by incorporating Chien into Bestler to provide the system with dynamic caching threshold based upon the monitoring throughput of I/O operations. 
One of ordinary skill in the art would be motivated to do so in order to efficiently cache data at a client device and satisfy requests from the cached data so a client device can present data to a user more quickly than if the data must be retrieved from a server, as taught by Chien [0012].
 
Regarding independent claim 15, Bestler teaches one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processors, cause the one or more processors to perform: (Bestler, claim 1, cites “a computer readable medium comprising programmable instructions for unified file and cloud storage services that, when executed by the processor, is configured to perform a method”)
processing receiving a request to perform a transaction with respect to a file; (Bestler, Fig. 1 and [0057]-[0058], discloses a storage server that provides both file-oriented and cloud-oriented object access to a set of objects using a file oriented API.)
initiate performing a corresponding I/O operation at least partially by: (Bestler, Fig. 4 and [0146]-[0151], discloses append operations applied on a specific storage server on an object)
However, Bestler does not explicitly teach checking one or more cache devices of a plurality of cache devices local to a block storage system for at least one data object corresponding to the I/O operation; and
consequent to not identifying the at least one data object in the one or more cache devices:
generating an object interface request;
transmitting the object interface request to a cloud object store, wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store;
receiving at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object;
generating a response to the I/O request based at least in part on the at least one cloud storage object; and
selectively staging a copy of the at least one cloud storage object with one cache device of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store,
On the other hand, Jacobs teaches checking one or more cache devices of a plurality of cache devices local to a block storage system for at least one data object corresponding to the I/O operation; and consequent to not identifying the at least one data object in the one or more cache devices: (Jacobs, Col. 12 lines 1-14, discloses local system of cache devices with different performance characteristics. In combination, Jacobs, Figs. 5a and Col. 15 line 65 – Col. 16 line 49, discloses receiving data request and determining if a first cache then a second cache contains the data requested.)
generating an object interface request; transmitting the object interface request to a cloud object store, wherein the object interface request corresponds to a read operation with respect to an instance of the at least one data object stored in the cloud object store; receiving at least one cloud storage object from the cloud object store, wherein the at least one cloud storage object corresponds to the instance of the at least one data object; (Jacobs, Fig. 5b and Col. 16 lines 50-56, discloses if the caches do not contain the data then the request is sent to the data server and the requested data is returned. Jacobs, Col. 5 lines 61-62, discloses the server is a web server.)
generating a response to the I/O request based at least in part on the at least one cloud storage object; (Jacobs, Fig. 5b and Col. 16 lines 64-65, discloses data received from the server is served to the user.) and
selectively staging a copy of the at least one cloud storage object with one cache device of the plurality of cache devices so that the copy is accessible for responding to one or more subsequent I/O requests without needing to access the cloud object store, (Jacobs, Fig. 5b and Col. 16 lines 54-63, discloses retrieved data from server is stored to a determined cache based on guidelines. In combination, Jacobs, Col. 2 lines 48-63, discloses an analysis engine using a set of guidelines or rules to determine what data should be stored in which cache.) 
Bestler Fig. 6 and [0186]-[0189] discloses determining if requested data is stored locally and, if not stored locally, fetching the data from a federated storage server and saving it locally. The data request process in a multi-tier caching system of Jacobs can be the data request processing process of Bestler. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the invention of Bestler to incorporate the teachings of multi-tiered caching of Jacobs because both address the same field of managing the storage of data storage systems and by incorporating Jacobs into Bestler to provide the system with local caching of cloud retrieved data on cache devices of different operational characteristics. 
One of ordinary skill in the art would be motivated to do so in order to maintain a desired level of performance during peak or high traffic periods without obviating the need for the caching system where data consistency varies as little as possible while promoting the desired level of system performance, as taught by Jacobs Col. 2 lines 21-30.
However, Bestler, in view of Jacobs, does not explicitly teach where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of monitoring throughput of I/O operations.
On the other hand, Chien teaches where the staging comprises adjusting one or more dynamic thresholds governing caching the cloud storage objects in the particular cache devices of the plurality of cache devices as a function of monitoring throughput of I/O operations. (Chien, [0026], [0081], and [0083]-[0084], discloses a caching module configured to dynamically adjust the caching threshold based upon one or more cache performance metrics.)
The cache module of Chien can be part of the multi-tier caching system of Jacobs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the modified invention of Bestler to incorporate the teachings of dynamic caching of Chien because both address the same field of managing the storage of data storage systems and by incorporating Chien into Bestler to provide the system with dynamic caching threshold based upon the monitoring throughput of I/O operations. 
One of ordinary skill in the art would be motivated to do so in order to efficiently cache data at a client device and satisfy requests from the cached data so a client device can present data to a user more quickly than if the data must be retrieved from a server, as taught by Chien [0012].
 
 
 
 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bestler, in view of Jacobs, and further in view of Prahlad et al. (U.S. Pub. No. 2010/0332456, cited in IDS), hereinafter Prahlad.
 
Regarding claim 5, Bestler, in view of Jacobs and Chien, teaches all the limitations as set forth in the rejection of claim 2 above. However, Bestler, in view of Jacobs and Chien, does not explicitly teach the method as recited in claim 2, where the caching rules specify one or more thresholds of object size.
On the other hand, Prahlad teaches where the caching rules specify one or more thresholds of object size. (Prahlad, [0066] and [0073], discloses a storage policy that includes a set of preferences and other storage criteria that may include a storage location, frequency or use/access/etc., and a provisioning policy with a set of preferences, priorities, rules and/or criteria that specify how various clients may utilize various system resources, including resources such as available storage on cloud storage sites and/or the network bandwidth between the storage operation cell and cloud storage sites. In combination, Prahlad, [0071], discloses a storage policy defining data recovery rates, threshold latency and/or bandwidth, etc., defined under a service level agreement (SLA).)
Bestler [0218] teaches that the federated storage servers must be in agreement on a number of configuration items, including rules for assigning a class of storage. Jacobs Col. 2 lines 48-63 teaches using a set of guidelines or rules to determine what data should be stored in which cache. The storage policies of Prahlad can be the configurations of Bestler. Further, The storage policies of Prahlad can be the guidelines or rules of Jacobs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the invention of Bestler to incorporate the teachings of storage policies of Prahlad because both address the same field of cloud based storage systems and by incorporating Prahlad into Bestler to provide the system with caching rules that specify thresholds of object size and/or access speed. 
One of ordinary skill in the art would be motivated to do so in order to permit the end user to perform value-added storage operations such as ILM, deduplication, content indexing, data classification, data mining or searching, E-discovery management, collaborative searching, encryption or compression in cloud storage, as taught by Prahlad [0015].
Claims 12 and 19 recite substantially the same limitations as claim 5, and are rejected for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon (U.S. Pub. No. 2015/0134877) – “DATA STORAGE SYSTEM WITH PASSIVE PARTITIONING IN A SECONDARY MEMORY” teaches creating a cache hierarchy for various cache devices with different data access speeds.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165